Exhibit 12 INTEGRYS ENERGY GROUP COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions) 2009 2008 2007 2006 2005 EARNINGS Net income (loss) from continuing operations $ (71.6 ) $ 124.7 $ 181.0 $ 147.8 $ 146.1 Provision for income taxes 83.2 51.2 86.0 45.0 39.6 Income (loss) from continuing operations before income taxes 11.6 175.9 267.0 192.8 185.7 Less: Undistributed earnings of less than 50% owned affiliates (16.2 ) (16.4 ) 3.8 13.0 7.5 Preferred stock dividends of subsidiary (a) 0.6 (5.1 ) (5.2 ) (5.3 ) (4.9 ) Interest capitalized (b) (0.2 ) - Adjusted income (loss) from continuing operations before income taxes (4.2 ) 154.4 265.6 200.5 188.3 Total fixed charges as defined 172.4 170.8 174.6 107.0 69.5 Total earnings as defined $ 168.2 $ 325.2 $ 440.2 $ 307.5 $ 257.8 FIXED CHARGES Interest expense $ 164.8 $ 158.1 $ 164.5 $ 99.2 $ 62.0 Interest capitalized (c) 2.6 2.0 0.3 0.2 0.4 Interest factor applicable to rentals 5.6 5.6 4.6 2.3 2.2 Preferred stock dividends of subsidiary (a) (0.6 ) 5.1 5.2 5.3 4.9 Total fixed charges as defined $ 172.4 $ 170.8 $ 174.6 $ 107.0 $ 69.5 RATIO OF EARNINGS TO FIXED CHARGES (d) 1.9 2.5 2.9 3.7 (a) Preferred stock dividends of subsidiary are computed by dividing the preferred stock dividends of subsidiary by 100% minus the income tax rate. (b) Includes interest capitalized for the unregulated segment. (c) Includes allowance for funds used during construction. (d) For the 12 months ended December 31, 2009, earnings as defined were inadequate to cover fixed charges as defined by $4.2 million, driven by a pre-tax non-cash goodwill impairment loss of$291.1 million.
